[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 10-12053                ELEVENTH CIRCUIT
                                                               JUNE 3, 2011
                           Non-Argument Calendar
                                                                JOHN LEY
                         ________________________                CLERK

                      D. C. Docket No. 2:08-cv-02071-KOB

CARLA MIZE,
on behalf of D.I.M.

                                                            Plaintiff-Appellant,

                                    versus


COMMISSIONER OF SOCIAL SECURITY,


                                                           Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                                (June 3, 2011)

Before EDMONDSON, MARTIN and FAY, Circuit Judges.

PER CURIAM:
      Carla Mize appeals the district court’s order affirming the Commissioner’s

denial of her claim, filed on behalf of her minor son, D.I.M., for Supplemental

Security Income (“SSI”) benefits. Mize argues that the Administrative Law

Judge’s (“ALJ”) denial of benefits was not supported by substantial evidence.

After thorough review, we affirm.

                                         I.

      We review de novo a district court’s judgment reviewing a decision of the

Commission of Social Security. Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d

1253, 1260 (11th Cir. 2007). In such cases, we review the agency’s decision to

determine if it is supported by substantial evidence. Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005). Substantial evidence is “more than a scintilla,” but

less than a preponderance: it “is such relevant evidence as a reasonable person

would accept as adequate to support a conclusion.” Crawford v. Comm’r of Soc.

Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004) (quotation marks omitted). “We

may not decide the facts anew, reweigh the evidence, or substitute our judgment

for that of the [Commissioner].” Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8

(11th Cir. 2004) (alteration in original) (quotation marks omitted). We must,

however, conduct an “exacting examination of the [Commissioner’s] conclusions

of law.” Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990).

                                         2
                                          II.

      Mize first argues that the ALJ erred by discrediting her opinion and the

opinions of her son’s teachers and treating physicians in concluding that her son

did not suffer from a disability. “Absent good cause, an ALJ is to give the medical

opinions of treating physicians substantial or considerable weight.” Winschel v.

Comm’r Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (quotation marks

omitted). “[T]he ALJ must state with particularity the weight given to different

medical opinions and the reasons therefor.” Id.

      The ALJ properly gave considerable weight to the opinions of D.I.M.’s

treating physicians when determining whether D.I.M. was disabled. According to

the ALJ, he accorded the treating physicians’ opinions “controlling” weight. The

ALJ noted that D.I.M.’s pediatrician reported that D.I.M.’s asthma was controlled

relatively well with medication, he had no restriction on his physical activities,

and that he had a good prognosis. The ALJ acknowledged that D.I.M.’s other

treating physician, Dr. Grad, reported that D.I.M. was “doing great” on his

medications. Moreover, the ALJ observed that recent medical records indicated

that D.I.M’s asthma and sleep apnea were “well controlled.” We therefore

conclude that the ALJ properly accorded substantial or considerable weight to the

opinions of D.I.M.’s treating physicians. See Winschel, 631 F.3d at 1179.

                                          3
      The ALJ also considered the opinions of Mize and D.I.M.’s school teachers

in concluding that D.I.M.’s impairments did not constitute a disability. The

reports from D.I.M.’s teachers revealed that he had “some slight problems at

school secondary to his impairments, but none that have significantly curtailed

him in regular classroom placement.” Similarly, while Mize testified that she had

taken D.I.M. to the emergency room on several occasions, the treatment D.I.M.

received and the number of hospital visits did not rise to the severity level required

by the regulations. See Listing 103.03(B) (providing that the child must suffer

asthma attacks requiring physician intervention at least once every two months or

at least six times a year). We therefore conclude that Mize’s argument that the

ALJ ignored her opinion and those of D.I.M.’s teachers lacks merit.

                                          III.

      Mize next argues that the ALJ erred in finding that D.I.M.’s impairments

did not constitute a disability. An ALJ must conduct a three-part sequential

analysis to determine whether a child is entitled to disability benefits. See 20

C.F.R. § 416.924(a). The ALJ first must determine whether the child is engaged

in substantial gainful activity. See id. If the child is engaged in such activity, then

he is neither disabled nor eligible for benefits. If the child is not engaged in

substantial gainful activity, the ALJ next determines whether the child has an

                                           4
impairment or combination of impairments that is severe. Id. If the child does not

suffer from a severe impairment or combination of impairments, the child is

ineligible for benefits. But if the child has a severe impairment, the ALJ finally

determines whether the child’s impairment meets, or is medically or functionally

equal to, an impairment included in the listing of impairments. Id. If the child’s

impairment is a “slight abnormality or combination of slight abnormalities that

causes no more than minimal functional limitations” the child is ineligible for

benefits. 20 C.F.R. § 416.924(c).

      Substantial evidence supports the ALJ’s finding that Mize’s minor child did

not suffer from an impairment or combination of impairments that met, medically

equaled, or functionally equaled any of the listed impairments. To qualify for SSI

benefits for asthma, the child must experience asthma attacks, “in spite of

prescribed treatment and requiring physician intervention, occurring at least once

every 2 months or at least six times a year” over a consecutive twelve-month

period. See Listing 103.03(B). During the relevant twelve-month period, D.I.M.

had only four non-routine visits to a doctor as a result of his asthma. Substantial

evidence also supports the ALJ’s finding that D.I.M.’s impairments did not

functionally equal any of the listings. One of D.I.M.’s treating physicians

indicated that D.I.M.’s asthma may restrict his physical activities, but he noted that

                                          5
such restrictions would only occur when D.I.M. experienced an exacerbation of

his usual symptoms. In light of D.I.M.’s medical record and the opinions of his

treating physicians, we conclude that substantial evidence supports the ALJ’s

denial of D.I.M.’s claim.

                                        IV.

      Mize finally argues that the ALJ erred by failing to fully develop the record

by seeking further medical review. “The administrative law judge has a duty to

develop the record where appropriate but is not required to order a consultative

examination as long as the record contains sufficient evidence for the

administrative law judge to make an informed decision.” Ingram, 496 F.3d at

1269. Here, the record before the ALJ was sufficient such that the ALJ had no

duty to develop it further. The administrative record included opinions from

D.I.M.’s treating physicians as well as D.I.M’s medical records. It also included

anecdotal evidence from D.I.M.’s teachers. We conclude that the ALJ did not err

in finding that the record was sufficient to make an informed decision about

D.I.M.’s impairments.

      For all these reasons, we AFFIRM the decision of the district court

affirming the ALJ’s denial of SSI benefits.

      AFFIRMED.

                                         6